Title: Intelligence from London, [after 8 March 1782]
From: Franklin, Benjamin
To: 


[after March 8, 1782]
No. III.
1. The nation has spent in this war, since 1775 an hundred millions of sterling money.
2. The nation has lost by this war fourteen colonies on the continent of America, several Islands in the West Indies, and Minorca.
3. The nation is at war with three powerful states in Europe.
4. The nation has no ally.
5. All these evils have happened from want of foresight and abilities in the ministry. These propositions were moved and seconded, and after a long debate, two hundred and sixteen members voted for them, two hundred and twenty-six against. As many members of the oppostion were absent, even sir George Saville, Mr. Wilkes, and others, they are determined to bring them on again.
